Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 05, 2018

The Court of Appeals hereby passes the following order:

A19D0056. KIM FLORENCE v. SPONDIVITS - SHANNON S. COLLIER.

      Kim Florence filed an action for damages in the Magistrate Court of Fulton
County, which found in favor of the defendant, Spondivits - Shannon S. Collier.
Florence filed a notice of appeal to superior court and an application for discretionary
appeal to the Supreme Court,1 which transferred the application to this Court. We,
however, lack jurisdiction.
      Generally, “[t]he only avenue of appeal available from [a] magistrate court
judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal
to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d
225) (1991). This Court may only address magistrate court matters that already have
been reviewed by the state or superior court. See Westwind Corp. v. Washington Fed.
S & L Assn., 195 Ga. App. 411 (1) (393 SE2d 479) (1990); see also OCGA § 5-6-35
(a) (1), (a) (11). Here, although it appears that Florence filed a notice of appeal to
superior court, the only order in the application materials was issued by the magistrate
court, and it has not been reviewed by a state or superior court. Accordingly, this
application is hereby DISMISSED.




      1
          See Case No. S18D1553 (transferred July 24, 2018).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 09/05/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.